Fourth Court of Appeals
                                San Antonio, Texas
                                    September 28, 2018

                                    No. 04-18-00561-CV

                         IN RE L.E.A. AND A.G.A., CHILDREN,

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-02472
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to October 22, 2018.

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court